In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-22-00128-CR
                                __________________

                        JACKIE LYNN LONG, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

__________________________________________________________________

                  On Appeal from the County Court
                        Jasper County, Texas
                      Trial Cause No. JC34639
__________________________________________________________________

                                       ORDER

      The reporter’s record in this appeal, due August 31, 2022, has not been filed.

Kelly D. Kelly, the court reporter, is responsible for preparing, certifying, and timely

filing the reporter’s record. See Tex. R. App. P. 35.3(b). We forwarded a late notice

to the court reporter on September 2, 2022, and we informed the court reporter that

the record must be filed within thirty days or the matter would be referred for an

enforcement order. The court reporter has failed to file the record as of the date of

this order.

                                           1
      It is, therefore, ORDERED that the appeal is abated and the cause remanded

to the trial court for a hearing to determine why the reporter’s record has not been

filed. The trial court shall determine whether the appellant has requested that the

reporter’s record be prepared, and whether the party responsible for paying for the

preparation of the reporter’s record has paid the reporter’s fee or has made

satisfactory arrangements with the reporter to pay the fee or is entitled to appeal

without paying the fee. The trial court shall determine why the court reporter did not

timely file the record and may make such orders as shall be necessary to ensure the

reporter’s record is promptly filed. A reporter’s record shall be made of the hearing

and, together with a supplemental clerk’s record containing any findings or orders

of the trial court, shall be filed with the Court of Appeals by November 28, 2022.

      ORDER ENTERED October 25, 2022.

                                                           PER CURIAM

Before Golemon, C.J., Horton and Johnson, JJ.




                                          2